DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: 
  Based on paragraph 0067, line 1, it appears that “10” in Figure 7, used to designate the pawl post, should be “70”.
Based on paragraph 0070, line 2, it appears that “76” in Figures 8 and 9, used to designate the pawl post, should be “70”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term “Delron” and “Rulon” in paragraph 0048, line 2, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
In paragraph 0053, line 6, “without” is to be removed.
In paragraph 0006 line 6, paragraph 0070 line 8, paragraph 0071 line 3, “elongate should read “elongated”
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:
In line 2, “elongate” should read “elongated” and “on” should read “one”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (JP 2000253783A).
	Regarding claim 1, Noda et al. discloses a fishing reel comprising: a housing (26) having an external circumferential surface (ES; see Noda et al. annotated Figure 6 below) and an internal circumferential surface (IS); a spool (4) configured to have a length of fishing line wound thereon, the spool (4) being rotatable relative to the housing about a rotation shaft (4a); a brake assembly (25; 33; 34) mounted to and rotatable with the spool (4), the brake assembly (25; 33; 34) including a mounting plate (MP), and a plurality of pawls (25) pivotally mounted to the mounting plate (MP), the plurality of pawls (25) each including a contact surface arranged facing the internal circumferential surface (IS); wherein rotation of the fishing reel upon the fishing line being pulled out of the fishing reel when a fish pulls on the fishing line causes a centrifugal force that moves the contact surface of the plurality of pawls (25) into contact with the internal circumferential surface to reduce a rotational speed of the spool (4) relative to the housing (26).

    PNG
    media_image1.png
    500
    526
    media_image1.png
    Greyscale

Noda et al., Annotated Figure 6
Regarding claim 2, Noda et al. discloses wherein the plurality of pawls (25) are biased away from contacting the internal circumferential surface by a plurality of biasing members (34).  
Regarding claim 3, Noda et al. discloses wherein the plurality of biasing members comprises a flexible wire (34; paragraph 0038).
Regarding claim 4, Noda et al. discloses wherein the plurality of pawls (25) include at least two pawls (25).
Regarding claim 5, Noda et al. discloses wherein the contact surface of each of the plurality of pawls (25) is defined by a brake pad (see paragraph 0038).
Regarding claim 11, Noda et al. discloses wherein the spool (4; Figure 5) includes a hollow tube (HT; see Noda et al. annotated Figure 5 below) and first (1SP) and second side (second side plate, not shown, is symmetrically placed at the opposite end of the hollow tube) plates positioned at opposite ends of the hollow tube (HT), the spool (4) being configured to have the length of fishing line wound on the hollow tube (HT) between the first (1SP) and second side plates.

    PNG
    media_image2.png
    726
    446
    media_image2.png
    Greyscale

Noda et al., Annotated Figure 5
Regarding claim 16, Noda et al. discloses a method of operating a fishing reel, the method comprising: providing a housing (26; Figure 6), a spool (4), and a brake assembly (25; 33; 34) mounted to the spool (4), the spool (4) being rotatably mounted to the housing (26) and having fishing line wound thereon, the brake assembly (25; 33; 34) including a plurality of pivotally mounted pawls (25), the plurality of pawls (25) each including a contact surface, the spool (4) configured to have a length of fishing line wound thereon; moving the contact surface of the plurality of pawls (25) into contact with the housing (26) to create a braking force that slows down rotation of the spool (4) upon application of a centrifugal force when the fishing line is pulled by a fish. the spool (102) in a first position providing a right hand arrangement for the fishing reel and a second position providing a left hand arrangement for the fishing reel (Column 2, lines 24-35).
Regarding claim 17, Noda et al. discloses a method wherein moving the contact surface of the plurality of pawls (25) into contact with the housing (26) includes engaging the contact surface against a contoured, radially inward facing surface (IS; see Noda et al. annotated Figure 6) of the housing (26).
Regarding claim 19, Noda et al. discloses a method wherein moving the contact surface of the plurality of pawls (25) into contact with the housing (26) includes moving the plurality of pawls (25) in a radially outward direction.

Claims 12-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geisel (US 9578860B2).
Regarding claim 12, Geisel discloses a fishing reel comprising a housing (220; Figure 1) having a radially inward facing surface (504; Figure 5A); a spool (102) configured to have a length of fishing line wound thereon and being rotatably mounted to the housing (220); a brake assembly (216) including at least one pawl (402), the at least one pawl (402) having a contact surface arranged to contact the radially inward facing surface (504) to create a braking force that reduces a rotation speed of the spool (102) relative to the housing (220), the brake assembly (216) being reversibly mounted to the spool (102) in a first position providing a right hand arrangement for the fishing reel and a second position providing a left hand arrangement for the fishing reel (Column 2, lines 24-35).
Regarding claim 13, Geisel discloses wherein the at least one pawl (402) is pivotally mounted to a mounting plate (416).
Regarding claim 15, Geisel discloses wherein the at least one pawl (402) is movable into contact with the radially inward facing surface (504) upon application of a centrifugal force when fishing line is drawn out of the fishing reel by a caught fish.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. in view of Hyun (US 9101120B2).
Regarding claim 6, Noda et al. discloses the above fishing reel wherein the plurality of pawls is defined by a brake pad, but fails to teach a brake pad comprises a polymer material or a natural material. Hyun teaches a similar fishing reel. Hyun further teaches wherein the brake pad (20f) comprises a polymer material or a natural material (Column 7, lines 58-63). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the fishing reel of Noda et al. to provide a brake pad that is made of a material excellent in wear and friction resistance as taught by Hyun.
Regarding claim 7, Noda et al. discloses a fishing reel wherein the plurality of pawls is defined by a brake pad, but fails to teach wherein the brake pad is formed separately and attached to an elongate arm portion of a respective on of the plurality of pawls. Hyun teaches a similar fishing reel. Hyun further teaches wherein the plurality of pawls is defined by a brake pad, but fails to teach wherein the brake pad (20f; Figure 12B) is formed separately and attached to an elongate arm portion of a respective on of the plurality of pawls (23). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the fishing reel of Noda et al. to provide a separately formed and attached brake pad in order to change and replace the brake pad after excessive wear as taught by Hyun.

Claims 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. in view of Sacconi (US 6065699A).
Regarding claim 8, Noda et al. discloses the above fishing reel, but fails to teach further comprising at least one detent member removably positioned in a plurality of recesses as the spool rotates relative to the housing. Sacconi teaches a similar fishing reel. Sacconi further teaches further comprising at least one detent member (29; Figure 2) removably positioned in a plurality of recesses (28) as the spool (15) rotates relative to the housing (17). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the fishing reel of Noda et al. to provide a detent member removably positioned in a plurality of recesses in order to provide drag force and resistance without the need of an additional brake assembly to reduce rotation of the spool and prevent backlash of the fishing line as taught by Sacconi.
Regarding claim 9, modified Noda et al. discloses the above fishing reel and further teaches wherein the at least one detent member (29; Figure 2) is carried by the spool (15), the plurality of recesses (28) are formed in the housing (17), and the at least one detent member (29) is biased into a position extending into one of the plurality of recesses (28; Column 4, lines 45-56).
Regarding claim 20, modified Noda et al. discloses the above fishing reel and further teaches the method wherein the fishing reel further includes at least one detent member (29) biased into at least one recess (28), and rotation of the spool (15) relative to the housing (17) moves the at least one detent member (29) into and out of the at least one recess (28; Column 4, lines 45-56).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. in view of Geisel (US 9578860B2).
Regarding claim 10, Noda et al. discloses the above fishing reel and a brake assembly mounted to the spool, but fails to teach wherein the brake assembly is reversibly mounted to the spool to change the fishing reel from a left-handed reel to a right-handed reel. Geisel teaches a similar fishing reel. Geisel further teaches wherein the brake assembly (216) is reversibly mounted to the spool (102) to change the fishing reel from a left-handed reel to a right-handed reel (Column 2, lines 24-35). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the fishing reel of Noda et al. to provide the user with the option for right-handed or left-handed configuration for ease of operation as taught by Geisel.
Regarding claim 18, modified Noda et al. discloses the above fishing reel and further teaches the method wherein the brake assembly (216) is reversibly mounted to the spool (102), the method further comprising mounting the brake assembly (216) to the spool in a first orientation to provide a right-handed fishing reel, detaching the brake assembly from the spool, rotating the brake assembly relative to the spool, and attaching the brake assembly to the spool in a second orientation to provide a left-handed fishing reel (Column 2, lines 24-35).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Geisel in view of Morimoto et al. (US 6254021B1).
Regarding claim 14, Geisel discloses the above fishing reel and at least one pawl, but fails to teach at least four pawls arranged circumferentially. Morimoto et al. teaches a similar fishing reel. Morimoto et al. further teaches wherein the at least one pawl (53; Figure 4) includes at least four pawls (53) arranged circumferentially. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the fishing reel of Geisel to provide greater braking force and resistance in order to safely and better reduce the rotation speed of the spool as taught by Morimoto et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawasaki (US 6364230B1) teaches a dual-bearing reel centrifugal braking device for minutely adjusting braking force and enabling alteration of braking force adjustment ranges.
Kawasaki (US 6371396B1) teaches a centrifugal braking mechanism for dual-bearing reel by which an adjustment of a braking force is performed in an easy and accurate manner.
Yamaguchi (US 6126105A) teaches an antibacklash brake with centrifugal operator for a double bearing type reel.
Rho (US 7618003B2) teaches a baitcast reel having externally adjustable dual brakes having centrifugal and magnetic brakes.
Sakaguchi et al. (US 6328240B1) teaches a cam adjuster mechanism for the brake mechanism in a fishing reel.
Niitsuma (US 8985492B2) teaches a dual-bearing reel spool brake device configured to brake a spool being rotatably mounted to a reel unit when centrifugal force is applied.
Vadasz et al. (US 4718617A) teaches a spinning reel with acceleration control mechanism to prevent reverse rotation.
Saito et al. (US 8534585B2) teaches a centrifugal brake device for a dual-bearing reel.
Ikebukuro (US 9635843B2) teaches a spool braking device for braking a spool which is rotatably supported by a reel body, and a fishing reel which includes the spool braking device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRIX SOTO whose telephone number is (571)270-5394. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/H.S./Examiner, Art Unit 3654